Citation Nr: 1242215	
Decision Date: 12/11/12    Archive Date: 12/20/12

DOCKET NO.  10-05 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas



THE ISSUE

Entitlement to service connection for bilateral pes planus.  



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The Veteran had active service from April 1989 to January 1996.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 decision by the RO which, in part, denied service connection for bilateral pes planus.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.  


REMAND

The Veteran contends that service connection should be established for his pre-existing bilateral pes planus by way of aggravation due to his chronic weight problems in service.  

The Veteran's service treatment records (STRs) showed that he was 69 inches tall and weighed 233 pounds at the time he was examined and accepted into service in April 1989.  The STRs showed treatment for an ingrown toe nail in December 1992 and again in February 1994, and for left heel pain on one occasion in July 1990.  The assessment on the latter occasion was inflamed retrocalcaneal bursa.  The STRs showed no further complaints, treatment, abnormalities or diagnosis for any other foot problems during service.  

In this case, while the Veteran was examined by VA in March 2009, to determine whether there had been an increase in severity of his pre-existing pes planus in service, the clinical findings and the examiner's opinion were inadequate and failed to provide sufficient information to render a fair and impartial decision on the merits of the claim.  Specifically, the examiner did not indicate the current severity of the Veteran's pes planus, i.e., moderate, severe, etc., or discuss whether there had been any changes or worsening of the pes planus during service.  

Where a medical examination does not contain sufficient detail to decide the claim on appeal, the Board must return the report as inadequate for evaluation purposes.  Hayes v. Brown, 9 Vet. App. 67, 73 (1996); see also, Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (noting that once VA provides an examination to a Veteran, VA has a duty to ensure that the examination is adequate for evaluation purposes).  

Accordingly, the case is REMANDED for the following action:  

1.  The Veteran should be afforded a VA examination to determine whether his pre-existing pes planus was aggravated by service.  All indicated tests and studies are to be performed.  The claims folder must be made available to the examiner for review, and a notation to the effect that this record review took place should be included in the report.  The examiner should respond to the following:  

a)  Is it at least as likely as not (50 percent probability or greater) that the Veteran's pre-existing pes planus underwent an increase in severity in service (i.e., a permanent worsening of the underlying disease as distinguished from a temporary or intermittent flare-up)?

b)  If so, is the increase in severity of the pes planus clearly and unmistakably (i.e., highest degree of medical certainty) due to the natural progress of the disease?  

The examiner should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.  It would be helpful if the examiner included a discussion of the severity of the Veteran's pes planus in service and at present, and an explanation for any change, if so noted.  If the examiner is unable to render an opinion without resorting to speculation, this should be noted and explained.  In so doing, the examiner should identify any evidence required in order to render a non-speculative opinion, (which the AMC should attempt to obtain, and then return the claims file to the examiner for completion of the opinion).  

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  

Note: The term "aggravation" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  

2.  Following completion of the foregoing, the AMC must review the claims file and ensure that all of the foregoing development has been conducted and completed in full.  In particular, the AMC should determine whether the examiner has responded to all questions posed.  If not, the report must be returned for corrective action.  See 38 C.F.R. § 4.2 (2012).  

3.  After the requested development has been completed, the AMC should readjudicate the merits of the claim.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).  



_________________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).  

